t c memo united_states tax_court samuel wegbreit and elizabeth j wegbreit petitioners v commissioner of internal revenue respondent the samuel wegbreit trust fund petitioner v commissioner of internal revenue respondent docket nos filed date john e rogers for petitioners lauren n may david a lee angela b reynolds michelle e marcove naseem jehan khan thomas f harriman and tess deliefde for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies penalties and additions to tax in the individual petitioners’ federal_income_tax as follows samuel and elizabeth j wegbreit docket no year deficiency excise_tax sec_4973 penalty sec_6662 additions to tax sec sec_6651 a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number --- --- dollar_figure big_number big_number --- --- dollar_figure big_number big_number 1the parties stipulated that petitioners wegbreit were not liable for sec_6662a penalties for and the samuel wegbreit trust fund docket no additions to tax_year deficiency sec_6654 sec_6651 sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after the petitions were filed respondent filed an amended answer asserting that samuel wegbreit s wegbreit and elizabeth j wegbreit e wegbreit were each liable for penalties for fraud pursuant to sec_6663 for through the cases were consolidated for trial briefing and opinion after concessions and as a result of the stipulations the issues remaining for decision are whether s wegbreit and e wegbreit had unreported income for through whether the assets held by the samuel wegbreit trust fund swtf are the assets of petitioners wegbreit for which they were required to take into account the income deductions and credits of swtf in computing their taxable_income for thought whether s wegbreit transferred his interest in oak ridge investments llc oak ridge llc to swtf on or before date whether gain realized on the sale of s wegbreit’s oak ridge llc interest to pioneer investment management usa pioneer was includable in petitioners wegbreit’s gross_income for whether the purported exchange of the threshold alliance ltd threshold variable life_insurance_policy threshold policy for the acadia life ltd acadia variable life_insurance_policy acadia policy qualified for nonrecognition treatment under sec_1035 whether petitioners wegbreit are liable for excise_tax on excess individual_retirement_account ira contributions under sec_4973 and additions to tax under sec_6651 and for through and whether petitioners wegbreit are each liable for fraud penalties under section for through or in the alternative accuracy-related_penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners wegbreit resided in illinois when their petitions were filed swtf was a colorado trust when its petition was filed s wegbreit was born in and he graduated from brown university with a degree in applied mathematics in at all material times s wegbreit worked in the financial industry e wegbreit was born in she graduated from the college of st catherine in and received a master of science degree in maternal child health in from the university of illinois at chicago petitioners wegbreit were married in they remained married to each other at all material times and they filed a joint_return for each of the years in issue they have two children a son born in and a daughter born in the oak ridge companies s wegbreit started oak ridge investments inc oak ridge inc together with david klaskin in as a retail broker-dealer from the beginning s wegbreit ran all of the compliance operations and finance functions for oak ridge inc and klaskin focused on marketing and the investment side of the business oak ridge inc eventually added a registered investment adviser service to its business on date s wegbreit and klaskin formed oak ridge llc to shield the value of the registered investment adviser business from any litigation risks involving the broker-dealer portion of the business the registered investment adviser portion was placed in oak ridge llc and oak ridge inc retained the broker-dealer portion of the business and certain assets such as office equipment at the time oak ridge llc was formed klaskin received a membership interest s wegbreit received a membership interest and the remaining interest was divided equally among five minority members the date oak ridge llc operating_agreement oak ridge llc operating_agreement contained provisions that restricted transfer of members’ interests including the following article xvi transfer of membership interest a member shall not voluntarily assign gift sell transfer pledge or otherwise encumber its interest or any portion thereof or any other rights of a member without complying with the terms of this operating_agreement including without limitation the provisions of section of this operating_agreement the proposed assignee or transferee of a member’s interest in compliance with this article xiv sic may be admitted to the company as a member in the place and stead of or together with as the case may be the member who has assigned or transferred his interest s upon satisfaction of all of the following conditions a approval of the members in accordance with sec_11 of this operating_agreement to such substitution shall be obtained the granting or denial of which shall be within the sole discretion of each such voting members b the assignor and the assignee must execute and deliver such other instruments as counsel to the company may deem necessary or desirable to effect such admission including the written acceptance and adoption by the assignee of the provisions of this operating_agreement after all of the foregoing conditions have been fulfilled and the assignee has been admitted to the company as a member the member-managers shall amend exhibit b hereto to reflect the assignee’s admission to the company as a member right_of_first_refusal a if a member wants to transfer any or all of the member’s interest to a party other than the company or to david m klaskin a third party the member agrees unless the transfer is part of a transfer that includes the transfer by david m klaskin or his successors or assigns of a majority of his or their interests prior to transferring such interests to such third party to offer such interests as set forth in this section d it is expressly understood that the transfer of any interests made in conflict with or in derogation of any of the terms provisions or conditions of this operating_agreement shall be of no legal force or effect or validity whatsoever after the formation of oak ridge llc klaskin focused on the investment advisory service while s wegbreit oversaw the compliance operations and finance needs for both oak ridge inc and oak ridge llc oak ridge companies klaskin generally left all of these matters to s wegbreit’s discretion as vice chairman of the oak ridge companies s wegbreit fulfilled the combined roles of chief financial officer and chief operations officer he was a signatory on the oak ridge companies’ bank accounts oversaw issuing the companies’ payroll checks and wrote the distribution checks for oak ridge llc members he also maintained the oak ridge companies’ books and supplied all the information necessary for the companies’ accountant to prepare the ledgers and tax filings he served as oak ridge llc’s tax_matters_partner from until these responsibilities required him to deal directly with the accountants and lawyers that served the oak ridge companies when klaskin took over the role of oak ridge llc’s tax_matters_partner in s wegbreit’s supervisory role over the oak ridge companies’ finances and operations continued unchanged at the end of each year s wegbreit gave klaskin a big- picture summary but not a line-by-line review of the oak ridge companies’ finances in the years following the formation of oak ridge llc the company’s investment advisory service grew increasingly profitable in or about oak ridge llc had funds of dollar_figure billion under management by date this amount had increased to dollar_figure billion oak ridge llc reported income from investment advisory fees reported on its forms u s return of partnership income as follows investment advisory fee income dollar_figure big_number big_number big_number big_number big_number big_number big_number year the value of oak ridge llc was based on the company’s investment advisory service which was broadly attributed to klaskin’s leadership and depended on his continued participation in the company as oak ridge llc continued to grow klaskin and s wegbreit considered expanding the business by selling a portion of oak ridge llc’s membership interest in or about federated a pittsburgh-based firm approached klaskin about buying oak ridge llc klaskin and s wegbreit agreed that they would sell the oak ridge companies in their entirety for an above-market price of dollar_figure million federated declined to purchase the oak ridge companies however the company offered to hire klaskin without taking a stake in the oak ridge companies klaskin declined federated’s employment offer federated and other potential partner firms already had their own compliance and finance management teams and they did not see value in s wegbreit’s continued role at the oak ridge companies following the discussions with federated klaskin s wegbreit and the other oak ridge llc members reached a consensus that the value of the company was dollar_figure million in oak ridge llc retained the investment banking firm of keefe bruyette woods to assist oak ridge llc with finding a partner firm in or about date pioneer an investment firm expressed an interest in purchasing an equity stake in oak ridge llc on or about date klaskin s wegbreit and the other directors of oak ridge funds inc an oak ridge llc subsidiary held a board meeting at the meeting they discussed the quarterly performance of the oak ridge small cap equity fund and the oak ridge large cap equity fund collectively oak ridge funds during the meeting klaskin stated that the oak ridge funds’ adviser oak ridge llc was actively looking for ways to attract additional assets to the funds and improve their distribution shortly after this board meeting pioneer entered into a transfer agreement to purchase the oak ridge funds on date which was then amended on date on date s wegbreit voted as proxy for the shareholders of the oak ridge funds to approve a plan_of_reorganization by which the assets of each fund would be transferred to pioneer solely in exchange for stock during this time klaskin negotiated an agreement to sell to pioneer a minority interest in oak ridge llc based on a dollar_figure million valuation of the company because of his command of the oak ridge companies’ operations s wegbreit played an essential role in due diligence involved in the negotiations on date pioneer by letter proposed to acquire a interest in oak ridge llc which included all s wegbreit’s and the other minority members’ interests in the company for dollar_figure million klaskin and the other members of his investment team would retain a majority interest pioneer and the other equity holders of oak ridge llc agreed to pay s wegbreit a premium of dollar_figure million beyond his proportionate share of the company’s value to induce him to agree to sell his entire_interest pioneer and oak ridge llc eventually agreed to a final purchase_price of dollar_figure million oak ridge llc entered into a purchase agreement with pioneer on date and issued a press release that same day that announced both the deal with pioneer and s wegbreit’s planned retirement from the company on date pioneer wired agresti associates llc agresti associates dollar_figure which comprised dollar_figure for s wegbreit’s membership interest in oak ridge llc and the agreed-upon premium of dollar_figure million on date klaskin acknowledged that the purchase_price had been fully distributed to all of the selling equity holders on date s wegbreit signed a one-year consulting agreement to continue with oak ridge llc klaskin had arranged for the consulting agreement so that s wegbreit could assist his successor alan e molotsky with the transition according to the consulting agreement s wegbreit would assist oak ridge llc as needed for a maximum of eight days per month in exchange for his consulting services oak ridge llc paid s wegbreit dollar_figure per quarter as part of the consulting arrangement s wegbreit agreed to a three-year noncompetition agreement that prohibited him from competing with oak ridge llc directly or indirectly swtf at some point during s wegbreit invited klaskin to attend a meeting about tax planning with financial planner rob leon and colorado attorney thomas j agresti at this meeting leon and agresti recommended using a_trust to purchase an offshore life_insurance_policy for tax planning agresti and leon proposed that s wegbreit assign his ownership_interest in oak ridge llc and the distributions from oak ridge llc to a_trust the trust would then transfer the oak ridge llc interest to an offshore life_insurance_company policy as a purported premium payment s wegbreit would continue to retain control of his interest in oak ridge llc while directing investments the insurance_company and the trust made following the meeting s wegbreit decided to follow agresti’s and leon’s advice and sought agresti’s help in developing a tax planning strategy s wegbreit did not conduct any further research into agresti’s and leon’s proposed strategy or seek independent advice regarding its legality as part of agresti’s tax planning strategy s wegbreit formed swtf s wegbreit explained to klaskin that he intended to use swtf to shelter the membership distributions he received and to lower his tax_liability while klaskin was concerned that agresti’s and leon’s strategy risked involving adversarial investors in oak ridge llc’s ownership he did not object klaskin understood that s wegbreit would transfer his interest only on paper without changing the ownership or daily management of the oak ridge companies because klaskin viewed the transfer as tax planning rather than an actual transaction or sale he did not exercise his right_of_first_refusal under the oak ridge llc operating_agreement swtf formation agresti prepared three versions of the swtf formation agreement each of which includes a cover sheet dated date all three swtf agreement versions state that t his agreement made and signed thi sec_1st day of date all three versions were signed by s wegbreit as grantor and agresti on behalf of agresti associates as trustee all three versions include an attachment titled schedule a listing the property s wegbreit transferred to the trust at the purported time of formation the three versions of the swtf agreement have conflicting notary verifications and dates on their signature pages and include conflicting schedules of trust assets the first swtf agreement includes a verification by an illinois- commissioned notary public dated date the notary’s verification includes the handwritten error febru before the handwritten month and day the first swtf agreement includes agresti’s certification dated date that he appeared and provided a sworn statement as the managing member of agresti associates that the agreement was the free act of the firm as trustee at all material times agresti was the sole member of agresti associates agresti notarized his own certification the first swtf agreement’s schedule a of trust assets lists only cash totaling dollar_figure the second swtf agreement includes molotsky’s notary verification of the signatures of s wegbreit and agresti dated date this version also includes agresti’s certification on behalf of his firm as trustee dated date janis palardy agresti’s office manager notarized this version of the certification palardy frequently backdated or notarized documents for agresti that were dated incorrectly the attached schedule a lists cash totaling dollar_figure and an insurance with policy number acadia life ltd bm0000136 as swtf assets the third swtf agreement states that the document was restating the samuel wegbreit trust fund agreement dated date on both the cover page and in the first paragraph of the document both the third swtf agreement and the first swtf agreement include the same illinois-commissioned notary’s signature and stamp verifying the grantor’s and the trustee’s signatures the third swtf agreement and the first swtf agreement include agresti’s notary verification of his sworn certification dated date the attached schedule a lists cash totaling dollar_figure as swtf assets other than a blank exhibit a notice of contribution to trust form no attachments or exhibits were included with the third swtf agreement the signatures and notary verifications on the third swtf agreement are photocopies of the ones on the first swtf agreement swtf agreements substantive provisions there are no material differences in the substantive provisions of the first second and third swtf agreements collectively swtf agreements all three versions of the swtf agreements list e wegbreit and petitioners wegbreit’s minor children as beneficiaries the swtf agreements all include the following provisions article ii dispositive provisions the trustee shall administer and distribute the trusts created by this agreement as follows a my trustee may distribute to or for my spouse’s benefit as much of the income and principal of the trust as my trustee in its sole and absolute discretion shall consider necessary or advisable for my spouse’s education health maintenance and support but shall not distribute in excess of five percent of the trust principal to all beneficiaries annually my trustee shall take into consideration to the extent that my trustee deems advisable any income or resources of my spouse which are outside of the trust and are known to my trustee article iv trustee’s powers the trustee shall have full power and authority to do any act or thing reasonably necessary or advisable for the proper administration and distribution of the trust created hereunder the powers hereinafter enumerated are in addition to and not in limitation of all other common_law and statutory powers of trustees the powers hereby granted are as follows a to retain any or all of the securities and properties transferred to or acquired by it hereunder so long as it may deem such retention advisable or expedient regardless of whether said securities and properties are of the kind and nature authorized by law for investment and without regard to any effect the retention may have upon the diversification of the trust estate b to invest and reinvest the available funds of the trust estate in or exchange trust assets for such securities and properties as it deems advisable regardless of whether such securities and properties are of the kind and class authorized by law the grantor cannot predict what investment options may be available to the trustee given the long duration of the trusts created under this agreement and therefore requests that the trustee’s investment authority be broadly and liberally construed under the law then in effect applicable to fiduciary investment c to retain cash funds uninvested for such reasonable periods of time as it shall determine to deposit cash funds as a general deposit in a special account in the deposit department of any corporate trustee acting hereunder without liability for interest thereon d to sell grant options to buy convey transfer assign exchange lease mortgage pledge or otherwise dispose_of any or all of the properties of the trust estate including real_property at such prices on such terms to such persons in such portions and in such manner as it may in each case deem proper and advisable for the administration of the trust and for terms extending beyond the administration of the trust herein created e to vote all stocks and exercise all rights incident to the ownership of stocks bonds or other_securities or properties held in the trust estate and to otherwise exercise any and all rights and powers and deal in and with the securities and properties in the same manner and to the same extent as any individual owner and holder thereof might do article v accountings the trustee shall render an annual written account of the administration of any trust created by this agreement to the beneficiaries then eligible to receive income from the trust article ix resignation and succession of trustees a resignation the trustee of any trust created by this agreement may resign by giving written notice to the adult beneficiaries to whom income then could be distributed such resignation shall take effect on such date not earlier than thirty days after the date of delivery of the written resignation as shall be specified in such instrument of resignation unless an earlier effective date shall be agreed to by the adult income beneficiaries upon the effective date of such resignation the trustee shall be relieved of any further duties and responsibilities regardless of whether a successor trustee has then been appointed and shall not be liable or responsible for the act of any successor trustee b appointment of successors if the trustee resigns or for any reason ceases to serve as trustee of any trust created by this agreement then the trustee may appoint a successor trustee which shall be a bank or trust company having trust powers subject_to state or federal banking supervision in the event trustee fail sic to appoint a successor trustee within sixty days of resignation the adult beneficiaries to whom income then could be distributed by majority action in writing may appoint a successor trustee which shall be a bank or trust company having trust powers subject_to state or federal banking supervision if agreement of a majority of the beneficiaries cannot be obtained within sixty days of the trustee’s resignation a successor trustee shall be appointed by the court having general jurisdiction of the trust in the event of trustee death inability or unwillingness to serve prior to the grantor’s death the grantor shall appoint a successor trustee article x limitations on trustee’s powers notwithstanding anything in this agreement to the contrary neither the trustee the grantor nor any other contributor to a_trust hereunder shall have i a power to purchase exchange or otherwise deal with or dispose_of the principal or income of a_trust for less than adequate or full consideration in money or money’s worth ii a power enabling the grantor or any other contributor to borrow the income or principal of a_trust directly or indirectly without adequate interest or security iii the power to expend income of a_trust to pay premiums on life_insurance on the life of the grantor any contributor to a_trust hereunder or the spouse of the trustor or a contributor to the trust or iv a power_of_administration in a nonfiduciary capacity for purposes of this article the term power_of_administration means any one or more of the following powers i a power to vote or direct the voting of any stock or other_securities of a corporation in which the holdings of the trust and the trustor are significant from the viewpoint of voting control ii a power to control the investment of the trust estate either by directing investments or reinvestments or by vetoing proposed investments or reinvestments to the extent that the trust estate consists of stocks or securities of corporations in which the holdings of the trustor and the trust are significant from the viewpoint of voting control or iii a power to reacquire or exchange any property of a_trust by substituting other_property of an equivalent value emphasis added other than the notary verification dates and the statement that the third swtf agreement restated a purported swtf agreement there are no material differences among the documents each of the three agreements was produced by a different source in response to an internal_revenue_service irs subpoena no copies of the purported swtf agreement were produced swtf trustees s wegbreit appointed agresti associates to serve as the initial swtf trustee s wegbreit believed that agresti was the initial trustee rather than agresti’s firm agresti executed numerous documents listing himself as the swtf trustee agresti continued to represent that he was the swtf trustee in when his license to practice law was suspended and his firm ceased operations he continued to execute documents as the swtf trustee after his resignation in s wegbreit knew about agresti’s suspension and his firm’s closure yet he continued to seek agresti’s advice throughout the years in issue on date agresti resigned on behalf of agresti associates as the swtf trustee and appointed paul lewandowski to serve as successor trustee lewandowski was a certified_public_accountant but not an officer_or_employee of a bank or trust company having trust powers subject_to state or federal banking supervision he shared offices with but was not employed by orchard financial group llc orchard financial which was a colorado-based insurance broker that nelson todd n todd and agresti owned the same day lewandowski was appointed the swtf trustee he delegated part of his authority to orchard administrators llc orchard administrators and signed a_trust administration agreement with orchard administrators orchard administrators was a subsidiary of orchard financial established to maintain premium financed life_insurance policies purchased by orchard financial’s clients the trust administration agreement limited orchard administrators’ delegated authority to maintaining a premium financed life_insurance_policy purportedly owed by swtf on date lewandowski resigned as the swtf trustee and appointed n todd as successor trustee n todd served as the swtf trustee from date through date during his time as trustee n todd neither inquired nor was informed about the assets or entities purportedly held by swtf upon n todd’s resignation he appointed lewandowski as successor trustee and lewandowski continued to serve as the swtf trustee at no time did any swtf trustee independently identify assets for the trust to purchase or make investment decisions for the trust all decisions were made by s wegbreit the threshold policy threshold an insurance_company based in the cook islands purportedly issued the threshold policy a variable life_insurance_policy insuring the life of s wegbreit in two copies of the threshold policy are in the record both list the policy date as date and both list the same policy number one of these copies first threshold policy includes a schedule which states that the initial specified first year premium amount is dollar_figure and the initial specified face_amount is dollar_figure million it also lists the wegbreit family_partnership wfp as the beneficiary the other copy second threshold policy includes a schedule which states that the initial specified first year premium amount is dollar_figure and that the initial specified face_amount is dollar_figure million the second threshold policy schedule lists swtf instead of the wfp as the beneficiary neither threshold policy was signed by an officer or agent of threshold nor were any illustrations calculating the value of the policy premiums required and death_benefits prepared at the time the threshold policy was purportedly issued the two threshold policies include identical substantive provisions including the following i introduction a carrier type of policy threshold is issuing this policy in consideration of the submission of the underwriting application and the payment of the minimum first premium by the policy owner iv premium payment a flexible premiums premium payments are flexible the policy owner can choose the amount and frequency of payments subject_to certain restrictions after the minimum first premium has been paid subsequent premiums may be paid at any time subject_to the right of threshold to reject any premium payment in its absolute discretion the actual amount and frequency of premium payments will affect the cash_value cash_surrender_value duration of insurance and death_benefit b first premium the amount of the minimum first premium is shown on the policy schedule there is no insurance until this premium is paid and the policy is issued and delivered by threshold v variable sub-account b the variable sub-account sub-custodian accounts all premiums received by threshold plus all earnings credited to the variable sub-account will be held in the variable sub-account established by threshold with the custodian variable sub-account no policy owner has the right to require threshold or any investment advisers selected by the policy owner with the approval of threshold to acquire any particular investment with premiums_paid to or the earnings_of the assets in the variable sub-account established by threshold with the custodian the policy owner has no legal equitable direct indirect or other interest in any specific investment of the assets held in or belonging to the variable sub-account c custodial administration the agreement between threshold and the custodian will provide that no policy loan or surrender payment may be made without proof of the written direction of the policy owner given as the case may be being furnished to the custodian emphasis added the record contains no evidence that either s wegbreit or swtf submitted an application to threshold the premium for the threshold policy was purportedly paid_by assigning s wegbreit’s oak ridge llc interest to threshold a document signed by s wegbreit and agresti purports to assign s wegbreit’s oak ridge llc interest to swtf a second document purports to assign s wegbreit’s oak ridge llc interest from swtf to the threshold policy and was signed by agresti as the swtf trustee and purportedly signed by mike bishop who was listed as the threshold policy administrator second assignment document neither assignment document is dated or verified by a notary however both state that the assignment would be effective for all legal purposes as of date bishop had previously worked with agresti at cornerstone strategic advisers llc bishop did not sign the second assignment document he neither worked for threshold nor served as a threshold administrator at any material time no steps were taken by oak ridge companies to transfer s wegbreit’s oak ridge llc interest to threshold or to add threshold as a member in in oak ridge llc paid s wegbreit directly for distributions allocated to his membership interest threshold policy investments agresti formed numerous entities purported to be assets held by threshold for swtf’s benefit on or about date threshold issued a closing statement threshold closing statement that listed assets and the threshold policy’s purported cash_surrender_value as follows description acquisition_date acquisition value closing value cash or cash equivalents extreme beverage llc class a and class b oak ridge investments llc grand prix jumpers llc blackdog fund llc policy_loans total account value cash_surrender_value various dollar_figure dollar_figure date date date date dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure the threshold closing statement contains numerous errors and inaccuracies including the wrong policy issue_date inaccurate listing of swtf’s name and incorrect asset acquisition dates acadia policy on or about date acadia an insurance_company based in bermuda issued the acadia policy a variable life_insurance_policy to swtf acadia issued its policy as part of a purported sec_1035 exchange for the first threshold policy issued to the wfp rather than swtf agresti executed a document styled as a exchange form variable life_insurance letter of assignment exchange form dated date which donald cameron the deputy chairman of acadia had signed on or about date agresti listed the address and phone number for agresti associates as threshold’s contact information agresti executed the exchange form as swtf trustee and not on behalf of the wfp the acadia policy required an initial premium payment of dollar_figure and had an initial face value of dollar_figure the initial premium for the acadia policy was paid_by a purported transfer of the interests in entities identified in the threshold closing statement and dollar_figure in cash or cash equivalents on date palardy sent a certificate to s wegbreit by federal express with instructions to have the managing member of oak ridge llc sign and return the certificate by date the certificate purported to transfer s wegbreit’s oak ridge llc interest from oak ridge llc to acadia for the benefit of the acadia policy the certificate states that t ransfer of these u nits is subject_to restrictions sic in the o perating a greement for oak ridge investments llc and applicable laws klaskin signed the certificate which palardy had pre-dated as being executed on date however his signature was not verified by a notary or otherwise witnessed klaskin did not own s wegbreit’s interest in oak ridge llc and did not have authority to transfer s wegbreit’s oak ridge llc interest to acadia no steps were taken to admit acadia as a member of oak ridge llc or to comply with the oak ridge llc operating_agreement to transfer s wegbreit’s oak ridge llc interest to any other entity acadia prepared a policy illustration dated date first illustration that stated year investment_income as dollar_figure and the yearend value of the segregated account as dollar_figure the first illustration further stated the first year annual premium was dollar_figure and the face_amount was dollar_figure on or about date acadia prepared a second policy illustration second illustration that stated year investment_income as dollar_figure and a yearend segregated account value of dollar_figure the second illustration stated the first year annual premium was dollar_figure and the face_amount was dollar_figure million on or about date acadia prepared a third policy illustration third illustration that stated year investment_income as dollar_figure and a yearend segregated account value of dollar_figure the third illustration stated the first-year annual premium was dollar_figure and the face_amount was dollar_figure each illustration indicated a increase in the segregated account value over the initial investment amounts which reflected the anticipated sale of s wegbreit’s oak ridge llc interest to pioneer on date agresti sent identical letters to klaskin and pioneer that claimed acadia held title to s wegbreit’s oak ridge llc interest in a segregated account for the benefit of swtf agresti further stated that swtf consented to acadia’s taking all necessary actions to sell s wegbreit’s oak ridge llc interest palardy transferred the proceeds from the sale of s wegbreit’s oak ridge llc interest to acadia by date with instructions that acadia credit the funds as investment dividends not premium payments threshold and acadia policy segregated account asset sec_1 executive placement qsub-102 inc agresti formed executive placement qsub-102 inc executive placement as a wyoming corporation on date and named himself vice president the record contains no further information regarding executive placement’s ownership purpose or business activities on date the wyoming secretary of state administratively dissolved executive placement’s incorporation for tax and annual reporting delinquency in his deposition agresti denied ever having been involved with or knowing anything about executive placement s wegbreit caused oak ridge llc to report executive placement as the owner of his interest in oak ridge llc on schedule_k-1 partner’s share of income credits deductions etc for for that year oak ridge llc reported distributions to executive placement of dollar_figure which represented the entire allocation for s wegbreit’s oak ridge llc interest in oak ridge llc’s schedules k-1 for reflect that s wegbreit’s entire oak ridge llc interest was transferred from executive placement to the threshold policy oak ridge llc reported for that the company distributed all of the allocated profits for s wegbreit’s oak ridge llc interest to agresti on behalf of the threshold policy oak ridge llc paid a single distribution of dollar_figure to the samuel wegbreit--policy on date the company paid the remaining distributions totaling dollar_figure to executive placement blackdog fund llc in or about date agresti formed blackdog fund llc blackdog fund in nevada as a hedge fund agresti filed a form d notice of sale of securities pursuant to regulation d sec_4 and or uniform limited offering exemption with the securities_and_exchange_commission on date reporting that he was the member manager of blackdog fund as of the date agresti filed form d blackdog fund had no investors or licensed brokers and he reported that the company incurred dollar_figure in accounting fees on or about date agresti as a purported asset allocator for acadia purchased an unknown percentage of the membership interest in blackdog fund for dollar_figure he also approved the sale which was below the dollar_figure minimum subscription price as the managing member of blackdog fund on or about date agresti requested on behalf of swtf that acadia invest dollar_figure million in blackdog fund and he instructed that the funds be deposited into agresti associates’ client trust account on date bradford todd b todd n todd’s son notified acadia by email that blackdog fund had ceased trading and closed as of date the ending balance for acadia’s blackdog fund account was dollar_figure after repaying dollar_figure to agresti on date blackdog fund deposited a total of dollar_figure into acadia’s bank of bermuda account grand prix jumpers llc agresti formed grand prix jumpers llc gpj as a colorado limited_liability_company on date executive placement was gpj’s sole member agresti threshold and b todd held the first organizational meeting for gpj on or about date and selected b todd as the initial manager b todd served as gpj’s manager until date when he was replaced by palardy neither b todd nor palardy played a role in selecting investments made by gpj on or about date agresti caused of the membership interest in gpj to be transferred to acadia no representatives of executive placement participated in gpj’s activities or approved the company’s investments or its transfer of membership interests gpj purported to be in the business of training and showing horses on or about date s wegbreit used dollar_figure purportedly transferred from threshold to gpj to purchase a show horse named tom cruise he bought tom cruise from connie stevens stevens was a horse trainer who had been the wegbreit children’s riding instructor since she also trained two other horses petitioners wegbreit owned for their children’s use s wegbreit first stabled tom cruise with stevens and later with trainers in wisconsin and maryland stevens and the other trainers entered tom cruise in several competitive horse shows in and various equine service providers billed petitioners wegbreit directly for expenses related to caring for insuring and showing tom cruise s wegbreit forwarded the bills to palardy to be paid_by gpj on or about date s wegbreit transferred tom cruise to the fernleigh foundation petitioners wegbreit used gpj to disguise their purchase of three florida condominiums to conceal further petitioners wegbreit’s ownership_interest in the condominiums agresti and palardy formed three additional colorado llcs these entities were named grand prix toscana north llc gp toscana llc grand prix asset management llc gpam llc and grand prix luxuria llc gp luxuria llc palardy opened separate bank accounts for gp toscana llc gpam llc and gp luxuria llc collectively condominium llcs which petitioners wegbreit used to repatriate funds purportedly held in the acadia policy on or about date petitioners wegbreit used gpj to purchase the first condominium for dollar_figure this condominium was located on south ocean boulevard in boca raton florida toscana north condominium petitioners wegbreit obtained a dollar_figure mortgage from harris bank to purchase the toscana north condominium they listed gpj as the owner on the mortgage documents and the deed harris bank required swtf and petitioners wegbreit each to guarantee the mortgage as a condition of its approval from until petitioners wegbreit lived in the toscana north condominium one to two months a year from through the toscana north condominium served as their primary residence petitioners wegbreit never transferred title to the toscana north condominium to gp toscana llc on date petitioners wegbreit sold the condominium for dollar_figure the second florida condominium on collins avenue in sunny isles beach florida acqualina condominium was still under construction at the time petitioners wegbreit purchased it for dollar_figure on or about date petitioners wegbreit obtained an dollar_figure mortgage from harris bank harris bank again required swtf and petitioners wegbreit to guarantee the mortgage harris bank initially approved the mortgage in petitioners wegbreit’s names then at s wegbreit’s request the bank repapered the mortgage in the name of gpam llc s wegbreit signed a quitclaim_deed dated date conveying acqualina condominium to gpj gpam llc was listed as the owner on the deed on or about date petitioners wegbreit sold the acqualina condominium for dollar_figure the proceeds of dollar_figure from the sale were deposited into gpam llc’s account on or about date petitioners wegbreit purchased the final florida condominium on south ocean boulevard in boca raton florida luxuria condominium they directed palardy to obtain dollar_figure from acadia to pay the deposit on the dollar_figure purchase_price petitioners wegbreit obtained a dollar_figure mortgage from citimortgage to pay part of the purchase_price citimortgage did not require petitioners wegbreit to guarantee the mortgage instead s wegbreit was a coborrower for the mortgage as they did with their purchase of the first florida condominium petitioners wegbreit listed an entity gp luxuria llc as the condominium’s owner on the mortgage documents and the deed in or about date petitioners wegbreit sold the luxuria condominium for dollar_figure million agresti palardy and petitioners wegbreit represented to acadia that each of the condominium llcs owned one of the florida condominiums and that all three entities were wholly owned by gpj by palardy managed gpj and all three condominium llcs s wegbreit instructed palardy to direct acadia to transfer funds into the gpj and condominium llc accounts to pay for purchase deposits and other expenses no effort was made to keep the condominium llcs’ finances separated palardy routinely shifted funds to and from these accounts to pay for utilities condominium fees mortgages and other expenses as they came due palardy did not conduct any due diligence to determine whether the payments were for personal or business_expenses no effort was made to track or repay the funds shifted between gpj and the condominium llcs accounts control of acadia policy funds in addition to the three florida condominiums s wegbreit used gpj to channel funds from acadia into numerous other investments s wegbreit repeatedly emailed angela rawcliffe an acadia employee assigned to the s wegbreit policy account to request account statements he remained in frequent contact with rawcliffe to question loan and credit amounts and to direct acadia to distribute funds for particular investments or into specific accounts s wegbreit instructed palardy to open an account for acadia and gpj at smith barney where christopher waltman managed the personal ira accounts for petitioners wegbreit the smith barney accounts gave s wegbreit direct access to the funds deposited there by acadia and gpj s wegbreit identified numerous funds and companies in which he wanted acadia to invest the segregated accounts he instructed acadia whether to make the investments directly or through gpj how much money acadia should invest and when to invest acadia withdrew from several investments at s wegbreit’s insistence he provided detailed instructions regarding how to do so and whom to contact s wegbreit actively involved himself in the management of acadia and swtf investments to the point that waltman began contacting him directly about the accounts this prompted rawcliffe to warn s wegbreit on date against creating a paper trail for the irs and to instruct waltman to contact her with questions going forward acadia policy_loans e wegbreit was the only individual who could request distributions or loans from swtf s wegbreit prepared letters and forms for e wegbreit to request funds from swtf he also routinely asked e wegbreit to request that swtf obtain funds from the acadia policy for their shared personal expenses s wegbreit explained the financial transactions involved with each document he asked e wegbreit to sign e wegbreit read everything s wegbreit gave her to sign and asked questions whenever she did not understand a document or one of the transactions involved e wegbreit never refused his requests that she obtain funds from swtf e wegbreit also knew that their family_expenses did not decrease after s wegbreit sold his interest in oak ridge llc and that he did not earn as much income after that sale she was also involved in the selection of the florida condominiums purportedly purchased by gpj and the condominium llcs petitioners wegbreit began withdrawing loans from the acadia policy as soon as it was issued in while e wegbreit did not make any written requests for funds from swtf in agresti regularly submitted loan request forms to acadia in acadia sent purported loans of dollar_figure to petitioners wegbreit they received funds from acadia totaling dollar_figure in dollar_figure in dollar_figure in and dollar_figure in funded through the assets held by acadia petitioners wegbreit used the funds to pay their personal expenses including phone bills utility service for their houses insurance property taxes and condominium association fees beginning with petitioners wegbreit reported for tax purposes income that was not sufficient to support their family’s lifestyle petitioners wegbreit did not have a joint bank account during the years to issue the purported policy_loans were deposited to accounts on which e wegbreit did not have signature_authority and which s wegbreit controlled directly or indirectly acadia ignored the fact that the purported loans directly benefited s wegbreit by depositing the funds into his accounts e wegbreit neither repaid nor believed she would be required to repay the loans to swtf she did not keep copies of the loans requested from swtf or related documents and she did not know the total amount she allegedly owed to swtf swtf did not track the purported loans to petitioners wegbreit or the interest charged no demands for repayment were made by acadia or swtf ira conversion at some point during s wegbreit attempted to convert funds from both his and e wegbreit’s traditional_ira to a roth_ira he withdrew dollar_figure from e wegbreit’s traditional_ira and dollar_figure from his own revenue_agent siebert who was conducting an examination of petitioners wegbreit warned them by letter dated date that they must elect to recharacterize these amounts as contributions to a traditional_ira by the time they filed their returns for the year despite this warning petitioners wegbreit did not timely elect to recharacterize their attempted ira conversion instead they attempted to lower their taxable_income below the modified_adjusted_gross_income threshold for qualified rollover roth_ira contributions on or about date petitioners wegbreit made an investment through the wegbreit sub-trust wst in the sugarloaf investment fund sugarloaf sugarloaf contributed brazilian receivables to the wst as part of a distressed asset trust transaction dat transaction petitioners wegbreit claimed losses generated by the dat transaction on their return for the year their deductions of losses in the dat transaction were not allowable and the parties have stipulated that they would be bound by this court’s final judgment in 143_tc_322 aff’d 911_f3d_854 7th cir tax reporting for through petitioners wegbreit prepared and jointly filed their form sec_1040 u s individual_income_tax_return for through they reported little taxable_income for the years in issue as follows year reported u s taxable_income dollar_figure big_number -0- -0- -0- petitioners wegbreit did not report any of the funds they received from acadia from through neither did they report any profits derived or losses_incurred by any of the entities purportedly owned by acadia or swtf for the years in issue e wegbreit reviewed and signed all returns before they were filed for each of the years in issue she knew that they reported very little taxable_income for and and substantial losses for through for year petitioners wegbreit reported a nonpassive loss of dollar_figure related to their dat transaction on their schedule e supplemental income and loss they did not file a form_8886 reportable_transaction_disclosure_statement with their return for their dat transaction instead they waited to submit a form_8886 until they filed their return for for that year they reported dat transaction-related nonpassive losses of dollar_figure on their schedule e they also reported converting a total of dollar_figure from their traditional_ira to a roth_ira on form_8606 nondeductible iras for for they reported a net_operating_loss nol carryforward of dollar_figure and they included a form_8886 disclosing their dat transaction they reported a gain of dollar_figure received from sugarloaf on their form_8582 passive_activity_loss limitations for in the absence of dat transaction-related deductions claimed by petitioners wegbreit for their modified_adjusted_gross_income exceeded the dollar_figure threshold for roth_ira contributions they did not file form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts for through respondent did not prepare a substitute form_5329 for those years petitioners wegbreit further failed to pay excise_tax due on their excess roth_ira contributions under sec_4973 for through swtf did not file returns for any of the years in issue respondent prepared sec_6020 substitutes for returns for swtf for through respondent’s determinations beginning in the irs conducted an examination of petitioners wegbreit’s returns for through as a result on date respondent issued to petitioners wegbreit a notice_of_deficiency respondent determined that swtf was the true owner of the assets allocated to the acadia policy respondent further determined that swtf was a grantor_trust and that its income was taxable to petitioners wegbreit pursuant to this theory respondent determined that petitioners wegbreit should recognize additional income of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively respondent denied petitioners wegbreit’s claimed schedule e loss deductions of dollar_figure for year and the corresponding nol of dollar_figure for year respondent also determined that with respect to either position petitioners wegbreit are liable for sec_6662 and sec_6662a accuracy-related_penalties because these adjustments increased petitioners wegbreit’s modified_adjusted_gross_income over the dollar_figure threshold respondent determined they were not eligible to make a rollover conversion from a traditional_ira to a roth ira respondent adjusted petitioners wegbreit’s tax_liability by dollar_figure for the premature_distribution from their traditional iras in year respondent determined that petitioners wegbreit were subject_to a excise_tax on their excess_contribution to a roth_ira under sec_4973 for through because petitioners wegbreit did not file forms for through respondent determined that they were liable for sec_6651 additions to tax for failure_to_file a return timely and sec_6651 additions to tax for failure_to_pay_tax shown on the return timely respondent sent swtf a notice_of_deficiency on date the notice_of_deficiency takes a whipsaw_position with respect to the proceeds from the sale of s wegbreit’s oak ridge llc interest the income derived from the assets purportedly held by acadia and the inclusion of all the income as attributable to petitioners wegbreit respondent acknowledges that swtf must be found to be a complex_trust in order for the court to reach these issues respondent also determined that with respect to either position petitioners wegbreit are liable for sec_6662 and sec_6662a accuracy-related_penalties sec_6651 additions to tax for failure_to_file a return timely and sec_6651 additions to tax for failure_to_pay_tax shown on the return timely after the petition and the answer were filed respondent conducted discovery including depositions of agresti palardy n todd and an acadia representative during which the inconsistent and backdated documents described above were produced respondent moved to amend the answer alleging new theories and asserting additions to tax for fraud under sec_6663 the motion was granted the amended answer alleged that neither the threshold policy nor the acadia policy was a valid insurance_policy petitioners wegbreit knowingly misstated facts concerning the assets allegedly held in the policy petitioners wegbreit set up a tax scheme involving acadia to avoid tax on s wegbreit’s sale of his interest in oak ridge llc petitioners wegbreit schemed to omit income from assets held with acadia by purported loans from swtf sheltering large amounts of income for each year while paying minimal or no income_tax petitioners wegbreit created false and misleading documents relating to a series of sham transactions for the sole purpose of concealing their income and misleading the irs in an attempt to evade tax they knew to be due and owing on the income for through petitioners wegbreit willfully failed to report distributions from oak ridge llc and e wegbreit failed to report taxable_distributions when she attempted to reclaim the moneys petitioners funneled offshore including amounts disguised as loans equal to dollar_figure in dollar_figure in dollar_figure in and dollar_figure in ultimate findings_of_fact s wegbreit owned his interest in oak ridge llc at all relevant times s wegbreit never transferred his oak ridge llc interest to swtf and the proceeds from the sale of his interest to pioneer were includable in petitioners wegbreit’s income for swtf was formed on date swtf is a sham and disregarded for federal tax purpose petitioners wegbreit are therefore liable for federal_income_tax on swtf’s income for each of the years in issue the threshold policy is not a valid life_insurance_policy and was not eligible for nonrecognition treatment as part of an exchange for another insurance_policy under sec_1035 the acadia policy is not a valid life_insurance_policy and distributions to petitioners wegbreit were not valid loans petitioners wegbreit withdrew dollar_figure from e wegbreit’s traditional_ira and dollar_figure from s wegbreit’s traditional_ira in their modified_adjusted_gross_income exceeded the dollar_figure threshold for roth_ira contributions for through petitioners wegbreit did not file forms for through respondent did not prepare substitute forms for those years petitioners wegbreit failed to pay excise_tax due on their excess roth_ira contributions under sec_4973 for through petitioners wegbreit created false and misleading documents relating to a series of sham transactions for the sole purpose of concealing their income and misleading the irs in an attempt to evade tax they knew to be due and owing on the income for through opinion respondent contends that petitioners wegbreit had unreported income for through swtf is a sham and the assets held by swtf are the assets of petitioners wegbreit for which they were required to take into account the income deductions and credits of swtf in computing their taxable_income for though s wegbreit did not transfer his interest in oak ridge llc to swtf the gain realized on the sale of s wegbreit’s oak ridge llc interest to pioneer was includable in petitioners wegbreit’s gross_income for the purported exchange of the threshold policy for the acadia policy did not qualify for nonrecognition treatment under sec_1035 petitioners wegbreit are liable for excise_tax on excess ira contributions under sec_4973 and additions to tax under sec_6651 and for through and petitioners wegbreit are both liable for fraud penalties under sec_6663 for through or in the alternative for accuracy-related_penalties under sec_6662 in general taxpayers bear the burden of proving that the commissioner’s determination is erroneous rule a 290_us_111 in an unreported income case if the commissioner introduces evidence that the taxpayer received unreported income the taxpayer must show by a preponderance_of_the_evidence that the deficiency determination was arbitrary and erroneous 181_f3d_1002 9th cir aff’g tcmemo_1997_97 see also 100_f3d_1308 7th cir aff’g tcmemo_1995_243 in order to shift the burden_of_proof under sec_7491 taxpayers must among other things introduce credible_evidence as to any factual issue and must have maintained required records sec_7491 and neither petitioners wegbreit nor swtf have done so the commissioner has the burden of proving by clear_and_convincing evidence that an underpayment exists for the year in issue and some portion of the underpayment is due to fraud see sec_7454 rule b the commissioner also has the burden of producing evidence in relation to other penalties sec_7491 thus in analyzing the evidence in this case we have considered whether it is clear_and_convincing as to the elements of underpayment_of_tax for each year and of fraudulent intent we conclude that the evidence is sufficient under that standard many of the critical documents in the record reflect effective as of dating and do not reveal when they were executed most of the documents were also prepared or notarized by palardy palardy admitted that at agresti’s request she would backdate documents and notarize documents stating incorrect dates that any backdating occurred suggests a willingness to manipulate the relevant chronology in a way that undermines the credibility of petitioners wegbreit’s evidence the effective as of dating and the backdating of relevant documents also impede our review of the substance of the transactions involving swtf threshold and acadia and lead us to conclude that the chronology reflected in those documents is not credible the number of documents in the record that are on their face unreliable has made this case considerably more difficult our chore is compounded because the parties included numerous duplicate copies of key documents without explanation or analysis notwithstanding the court’s comments and directions at the conclusion of the trial the briefs of the parties failed to focus on the material facts respondent’s proposed findings_of_fact merely summarize testimony and documents and generally fail to analyze the transactions and entities involved see rule e respondent continues to use the shotgun approach to theories of the case rather than selecting the strongest arguments and focusing on them petitioners wegbreit’s briefs misstate the record and are unreliable after dealing directly with the record with little aid from the parties’ briefs we conclude that the reliable evidence is clear_and_convincing as to unreported income and fraudulent intent i unreported income gross_income generally includes all income from whatever source derived sec_61 taxpayers must keep adequate books_and_records from which their correct_tax liability can be determined sec_6001 when a taxpayer fails to keep records the commissioner has discretion to reconstruct the taxpayer’s income by any reasonable means sec_446 394_f2d_366 5th cir aff’g tcmemo_1966_81 281_f2d_100 9th cir aff’g tcmemo_1958_94 the irs used the bank_deposits method to reconstruct the amounts of distributions petitioners wegbreit received from swtf acadia gpj and the condominium llcs the record contains banking records showing that petitioners wegbreit regularly received distributions from swtf and acadia petitioners wegbreit swtf and the various related entities failed to maintain adequate books_and_records those documents and records that are in the record reveal a lack of competent draftsmanship and inattention to detail several assignment and transfer documents in the record appear to convey property and assets to the wrong entity entities that had not been formed yet and entities of whose existence there is no evidence numerous email communications from petitioners wegbreit show that s wegbreit directed both swtf and acadia to deposit funds into the gpj account which were then used to purchase the florida condominiums among other investments and to pay for petitioner wegbreit’s personal expenses petitioners wegbreit have provided no credible_evidence demonstrating error in respondent’s bank_deposits analysis and they do not dispute the amounts of funds received for any of the years in issue instead they argue that these funds consisted of loans by the acadia policy and distributed by swtf to e wegbreit as its beneficiary petitioners wegbreit argue that the purported loans are not includable in income respondent has introduced evidence reflecting that swtf and its related entities received numerous disbursements from acadia which petitioners wegbreit used for their personal expenses respondent has provided clear_and_convincing evidence that petitioners wegbreit had unreported income for each of the years in issue petitioners wegbreit have the burden of proving that not all of that income is taxable to them see 320_f2d_308 7th cir 82_tc_413 aff’d 772_f2d_910 9th cir ii swtf disregarded as a sham respondent argues that swtf should be disregarded as a separate_entity for federal tax purposes on the basis of three alternative arguments swtf is a sham it is a grantor_trust and its income is attributed to s wegbreit as the grantor and it is a_trust subject_to tax under sec_641 through and therefore required to file federal_income_tax returns for through respondent further argues that all of swtf’s purported income and deductions for through should be attributable to petitioners wegbreit as the true owners of the assets and accounts petitioners wegbreit disagree and argue that swtf was a valid trust in deciding whether to disregard a_trust for federal tax purposes we consider four factors relating to the trust to determine whether the trust lacks economic_substance whether the taxpayer’s relationship to the property transferred to the trust materially changed after the trust’s creation whether the trust has an independent_trustee whether an economic_interest passed to other trust beneficiaries and whether the taxpayer feels bound by the restrictions imposed by the trust agreement or the law of trusts 73_tc_1235 whether a_trust lacks economic_substance is a question of fact paulson v commissioner tcmemo_1991_508 tax ct memo lexi sec_557 at aff’d 992_f2d_789 8th cir if a_trust lacks economic_substance apart from tax considerations the trust is a sham and is not recognized for federal tax purposes see 79_tc_714 aff’d 731_f2d_1417 9th cir markosian v commissioner t c pincite muhich v commissioner tcmemo_1999_192 slip op pincite aff’d 238_f3d_860 7th cir consideration of each of these four factors supports a conclusion that swtf lacks economic_substance and is a sham a taxpayer’s relationship to trust property there are three versions of swtf’s formation agreement in the record and s wegbreit was unable to identify which of the three versions was the correct one the record contains no evidence swtf was formed earlier than date or that any earlier entities such as a purported family_partnership ever existed neither agresti nor s wegbreit could explain the conflicting dates there is no evidence that petitioners wegbreit ever paid the dollar_figure initial cash funding contribution to swtf at its inception the evidence clearly and convincingly shows that petitioners wegbreit dominated swtf and that the transfer of property into swtf did not alter any recognizable economic relationship between petitioners and the transferred property see markosian v commissioner t c pincite money was frequently deposited into or withdrawn from swtf’s accounts and the accounts of entities purportedly held by either swtf or acadia as investments at petitioners wegbreit’s direction petitioners wegbreit’s actions indicate that they believed they were free to do as they pleased with that money b independence of the trustee the evidence is clear_and_convincing that none of the trustees were independent of petitioners wegbreit none of agresti’s successor trustees were banks or trust companies as required by the trust document agresti even continued to represent that he was the trustee after he resigned significantly none of the trustees refused or even questioned petitioners wegbreit’s requests for funds or participated in the identification evaluation or selection of the trust assets and investments c economic interests of beneficiaries the only beneficiaries of swtf were e wegbreit and the two wegbreit children the evidence establishes that s wegbreit treated swtf’s assets and accounts as his own purported loans requested by e wegbreit were made at s wegbreit’s urging and were deposited into accounts held in only s wegbreit’s name s wegbreit also exclusively directed how swtf invested its assets no economic interests flowed from the trusts to anyone other than s wegbreit and his immediate_family d respect for the trust’s restrictions petitioners wegbreit had unrestricted access to swtf property which indicates that they were not restrained by trust restrictions they used gpj and the condominium llcs purportedly owned by acadia for swtf’s benefit to pay their personal bills lived in one of the florida condominiums and exercised complete control_over how the funds in the accounts were spent petitioners wegbreit argue that the funds received from swtf and the acadia policy were loans while they have produced two written loan agreements there is no evidence that the terms of those loans were enforced or that petitioners wegbreit made any payments the evidence precludes any conclusion that the loans were bona_fide as the court_of_appeals for the seventh circuit has previously explained the freedom to arrange one’s affairs to minimize taxes does not include the right to engage in financial fantasies with the expectation that the internal_revenue_service and the courts will play along the commissioner and the courts are empowered and in fact duty-bound to look beyond the contrived forms of transactions to their economic_substance and to apply the tax laws accordingly that is what we have done in this case and that is what taxpayers should expect in the future 765_f2d_643 7th cir aff’g 80_tc_955 we conclude that swtf lacks any semblance of economic_substance and was a mere alter ego of petitioners wegbreit accordingly it should be disregarded for federal_income_tax purposes see 509_f3d_1149 n 9th cir aff’g tcmemo_2005_136 petitioners wegbreit are therefore liable for federal_income_tax on the gains related to the sale of s wegbreit’s oak ridge llc interest to pioneer and on swtf’s income for each of the years in issue see zmuda v commissioner t c pincite in substance petitioners remained the owners of the property purportedly transferred and accordingly are taxable on the income derived therefrom iii invalidity of the threshold and arcadia sec_1035 exchange sec_1035 permits an exchange of one life_insurance_policy for another to receive nonrecognition treatment for federal_income_tax purposes see sec_1035 as an initial matter a valid sec_1035 exchange of life_insurance policies requires that there be two valid policies in existence at the time of the exchange id respondent argues that the purported threshold policy was a sham and that the sec_1035 exchange of the threshold policy for the acadia policy was invalid petitioners wegbreit disagree and claim that the policy premium was paid_by assigning s wegbreit’s oak ridge llc interest to threshold a threshold policy petitioners wegbreit provided two copies of threshold policies with differing premiums and death_benefit amounts one of these copies lists the owner as the wfp neither copy was signed by an officer or agent of threshold neither policy includes illustrations of policy value required premiums or death_benefits over time petitioners wegbreit provided no explanation as to why there are two policies or which one was the correct policy actually in force at the time of the purported exchange no officer or agent of threshold testified at trial and there is no evidence in the record that threshold itself existed similarly the record contains no evidence that the wfp ever existed the express terms of both copies of the threshold policy require the premium to be paid in order for the policy to be issued petitioners wegbreit argue that two documents dated date purportedly assigning s wegbreit’s oak ridge llc interest to swtf and then from swtf to threshold establish that they paid the policy premium michael bishop whose name appears on the second assignment document as accepting s wegbreit’s oak ridge llc interest assignment on behalf of threshold denies that he signed the document he further denied in a sworn declaration that he ever worked for or was associated with threshold the second assignment document is unreliable and carries no evidentiary weight oak ridge llc never added threshold as a member the evidence establishes that oak ridge llc paid all of the membership distributions allocated to s wegbreit’s oak ridge llc interest directly to s wegbreit in only one such distribution made to threshold in date was recorded in oak ridge llc’s ledger while oak ridge llc also reported that threshold owned s wegbreit’s oak ridge llc interest on its schedule_k-1 for year this representation is unpersuasive in his roles as chief financial officer and chief operating officer at the oak ridge companies s wegbreit had complete control_over what the company reported on its federal tax filings and how transactions were recorded in the company books_and_records we conclude that s wegbreit never transferred his interest in oak ridge llc to swtf to threshold or otherwise the record compels the conclusion that the threshold policy was never a valid life_insurance_policy and therefore could not have been exchanged for the acadia policy as part of a sec_1035 exchange b acadia policy we now turn to the validity of the acadia policy the parties have stipulated that the acadia policy premium was paid_by exchanging the threshold policy and its purported policy assets there is no evidence in the record other than petitioners wegbreit’s unreliable testimony that the assets and investments as listed in the threshold closing statement were ever owned by or assigned to threshold the purported transfer of these assets to acadia could not have occurred the evidence shows that only dollar_figure which comprised the oak ridge llc distributions paid in to entities managed by agresti was available to transfer to acadia this amount falls far short of the dollar_figure initial premium required by the acadia policy we conclude that the acadia policy was not a valid life_insurance_policy petitioners wegbreit used acadia to disguise their assets and income during all of the years in issue when they repatriated funds they incorrectly characterized them as policy_loans in an effort to avoid including them in their taxable_income because we hold that the acadia policy was not a valid life_insurance_policy the funds received were not policy_loans and are includable in petitioners wegbreit’s taxable_income iv penalties and additions to tax a sec_6663 fraud_penalty as a threshold matter respondent’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirements of sec_6751 see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 respondent must show there was written supervisory approval of the initial penalty determination the parties have stipulated that such supervisory approval was received before the sec_6663 fraud_penalty was imposed sec_6663 provides for a penalty for any portion of an underpayment attributable to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 92_tc_661 fraudulent intent is defined as actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing 67_tc_143 quoting 118_f2d_308 5th cir rev’g 40_bta_424 if the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud unless the taxpayer establishes by a preponderance_of_the_evidence that part of the underpayment is not due to fraud sec_6663 for the reasons discussed above respondent has established by clear_and_convincing evidence that petitioners wegbreit had unreported income and consequently an underpayment_of_tax for each year the remaining question is whether petitioners wegbreit each had fraudulent intent fraud is never imputed or presumed but must be established by independent evidence that establishes fraudulent intent petzoldt v commissioner t c pincite fraud need not be established by direct evidence which is rarely available but may be proved by surveying the taxpayer’s entire course of conduct and drawing reasonable inferences therefrom 541_f3d_671 6th cir aff’g tcmemo_2007_173 see 317_us_492 courts have developed several badges_of_fraud from which fraudulent intent may be inferred including understatement of income failure to cooperate with tax authorities filing false documents intent to mislead which may be inferred from a pattern of conduct giving implausible explanations of behavior and maintaining inadequate records 796_f2d_303 9th cir aff’g tcmemo_1984_601 420_f2d_283 8th cir aff’g tcmemo_1968_12 the evidence is clear_and_convincing that petitioners wegbreit significantly understated their income failed to cooperate with tax authorities by providing evasive and misleading responses to interrogatories and during an investigative interview conspired with agresti to produce falsified and back-dated documents to conceal assets and income and to mislead the government and filed false form_1040 for each year through s wegbreit further caused false and misleading information regarding the ownership of his oak ridge llc interest to be included with oak ridge llc’s forms and schedules k-1 for through both petitioners wegbreit gave testimony during trial that was implausible and unreliable s wegbreit claimed that the wfp had existed in when he applied for the threshold policy he testified that agresti and the other trustees selected swtf investments that he merely suggested investments to the trustees and that he was generally unaware how swtf assets were invested e wegbreit testified that she left family finances to her husband she repeatedly testified that she either was unaware of or did not remember the various swtf transactions she testified inconsistently that she read every purported loan request promissory note and tax_return she signed she further testified that she would always ask about documents or transactions she did not understand and that s wegbreit would answer her questions petitioners wegbreit each engaged in a pattern of conduct by which they attempted to defraud the federal government petitioners wegbreit offered numerous documents that were back dated and otherwise unreliable on their face they have presented no credible_evidence to show that any part of the underpayment is not due to fraud accordingly we hold that petitioners wegbreit are liable for the sec_6663 fraud_penalty on the underpayment_of_tax required to be shown on their joint form_1040 for each year through because of our holding we need not address respondent’s penalty determination under sec_6662 and b for those years see sec_6662 b sec_6651 and additions to tax to meet the burden of production under sec_7491 respondent must produce sufficient evidence that it is appropriate to impose the sec_6651 additions to tax see 116_tc_438 petitioners must then produce evidence of reasonable_cause or lack of willful neglect id in the case of a failure_to_file timely any return required under sec_6011 sec_6651 imposes an addition of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregate taxpayers are required to file a form_5329 for each year they have excess_contributions to their iras see frick v commissioner tcmemo_1989_86 tax ct memo lexi sec_75 at aff’d without published opinion 916_f2d_715 7th cir sec_301_6058-1 and proced admin regs form_5329 is a tax_return within the meaning of sec_6011 and failure_to_file it can result in the sec_6651 addition_to_tax see frick v commissioner tax ct memo lexi sec_75 at the addition_to_tax does not apply if the failure_to_file timely is due to reasonable_cause and not due to willful neglect petitioners wegbreit had excess_contributions in the amounts set forth in our findings and they did not file the forms for through respondent therefore has met the burden of production petitioners wegbreit have not argued that their failure_to_file form_5329 was due to reasonable_cause and nothing in the record supports such a contention petitioners wegbreit are liable for additions to tax under sec_6651 for through sec_6651 imposes an addition_to_tax on taxpayers for their failure to pay timely the amount of tax shown on a return this addition_to_tax applies only when an amount of tax is shown on a return see 127_tc_200 aff’d 521_f3d_1289 10th cir repetto v commissioner tcmemo_2012_168 slip op pincite a substitute for return prepared by the commissioner under sec_6020 is treated as a return filed by the taxpayer for purposes of sec_6651 sec_6651 where the taxpayer did not file a valid_return as is the case here the commissioner must introduce evidence that a substitute for return under sec_6020 was prepared to satisfy the burden of production id petitioners wegbreit failed to file form_5329 respondent has not introduced evidence that the irs prepared substitutes for returns that meet the requirements of sec_6020 for through respondent has not met the burden of production and the additions to tax under sec_6651 for those years are not sustained we have considered all of the parties’ arguments and to the extent not addressed above we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
